Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-19 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claim 1 is amended
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 03/04/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claim 1 previously rejected under 35 U.S.C. § 112(b), claim 1 has been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1-19 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “As understood by Applicant, the “rule” disclosed by Kalyanjeet is a condition for determining when a master router has failed. Kayanjeet, [0020], In contrast, the claimed first rule prevents the network device from distributing a portion of network traffic. Applicant respectfully submits that determining a master router has failed as in Kalyanjeet is distinct and different from preventing distribution of network traffic as claimed. Hence, Kalyanjeet does not teach these claim limitations.” on pages 8-9, filed on 03/04/2021, with respect to U.S. Pub. No. 2011/0164494 (Kalyanjeet) in view of U.S. Pub. No. 2014/0003245 (Han), of U.S. Pub. No. 2012/0033668 (Humphries), of U.S. Pub. No. 2011/0134791 (So), and further in view of U.S. Pub. No. 2015/0195093 (Mahadevan) and of U.S. Pub, No. 2019/0394066 (Lin), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Ramachandran et al. US Pub 2016/0080285 (hereinafter “Ramachandran”), and further in view of Kalyanjeet US Pub 2011/0164494 (hereinafter “Kalyanjeet”), and of Han et al. US Pub 2014/0003245 (hereinafter “Han”).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 7, and 18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 5, 7, and 18 recite the limitation “the first network device” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claims. The Examiner suggests that this limitation be modified as such to overcome this 112(b) rejection: “the [[first]] network device”. Appropriate correction is required.
Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites the limitation “the second router” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that this limitation be modified as such to overcome this 112(b) rejection: “the second [[router]] network device”. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 10-11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramachandran et al. US Pub 2016/0080285 (hereinafter “Ramachandran”).
Regarding claim 1 (Currently Amended)
Ramachandran discloses a method performed by a network device (“a networked branch device is configured to receive each of the plurality of policies” [0041]) comprising:
configuring the network device with a first rule (the networked device is configured to apply a business policy to a network data flow (i.e a first rule) “receive at least one policy string defining a business policy” [0013]; [0057]), the first rule preventing at least a first portion of network traffic from travelling (the network device uses the business policy (i.e. first rule) to deny certain packets of traffic and where traffic is given constraints on forwarding “Policy based security/firewalls and policy based routing has been in place for a while.  Firewalls mostly use policies to allow/deny traffic, and, in some cases, allowed traffic to be given forwarding/path constraints.” [0185]) from the network device to one or more other network devices (“Once a branch/spoke is prevented from forwarding traffic between network segments as described above, rules are established for DC/configurable device 124.” [0393]);
configuring the network device to receive and distribute the first portion of network traffic to the one or more other network devices (“Layer 4 of a data network is referred to as the policy driven flow and session forwarding layer 112.  Logical addressing, multiplexing, data flow control, packet fragmentation and reassembly may occur at this layer.  Data forwarding and path selection at this layer may be based on Policy.  A Policy specifies the treatment that should be offered to the application flow or application session, including choice of network paths.  Policies thus provide a filtered set of network paths from Layer 3 available to an application or user at a network device.” [0175]), wherein a second network device receives and distributes the first portion of network traffic to the one or more other network devices (selecting a choice of a next-hop destination (i.e second network device) as a server that continues to forward packets to the proxy (i.e. one or more other network devices) “After finding a policy rule match, the data path may use the action fields in the policy in order to enforce policy.  For this, it may use helper modules to map the path ID to data path level next hop interfaces or tunnels, to map the performance ID to data path level BW control queue and to map the network-isolation identifier to network path level encapsulation shim.” [0894] and furthermore “From a routing perspective, a server 160 or a next hop may be reachable even though an application is not available on the path.” [0216]).
determining that the second network device has failed (“Bidirectional forwarding may be used for the detection of private and public link failures.” [0798]); and 
in response to determining that the second network device has failed, removing the first rule (“receiving information describing a change to a policy for an existing network wherein the information is selected from the group consisting of the policy to be changed and the network sites to which the policy is to apply” [0645-0646]) so that the network device receives and distributes the first portion of network traffic (“Upon link failure detection, routing protocols may be immediately notified about such failures so that they can recalculate their routing table and find alternative paths to reach the desired destinations.” [0800]) to the one or more other network devices (“The configurable device 124 may next proceed to make decisions for the detected anomalous flow to move the forward direction of the flow to a new path, thus preventing any further asymmetry for the flow.” [0352]).

Regarding claim 2
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein the first portion of network traffic received by the network device is the same first portion of network traffic (i.e. redundancy) received by the second network device (“configurable devices 124 deployed in series communicate with each other using a redundancy protocol to exchange state information comprising (1) who is active and who is in a standby mode of operation and (2) characteristics of various paths sent by active an active configurable device 124 to a standby configurable device 124 using a redundancy protocol” [0700]; [0658]).

Regarding claim 4
Ramachandran previously discloses the method of claim 1 further comprising programming forwarding instructions in the network device and the second network device, 
Ramachandran further discloses the forwarding instructions routing the network traffic received on the network device and the second network device to the one or more other network devices (“Flow-based tables are similar to routing tables and forwarding information base (FIB) tables used by legacy routers 162 to forward packets.  As used herein, "flow-based tables" are tables that allow configurable devices 124 to determine which interface a flow was forwarded on in one direction.” [0350]; [0359]; [0389]).

Regarding claim 5
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein the first rule prevents the first portion of network traffic from going out of an output interface of the first network device (“A spoke with multiple IPSEC VPN Tunnels over multiple public WAN or private WAN interfaces may need to decide which egress VPN tunnel it should use based on policy and the like.” [0861] and furthermore “enforces the Policy as follows: [0210] PRIORITY Enforces priority queues, similar to classic QoS, within the device and specific to the interface on which the flow is exiting and entering the device.” [0209]).

Regarding claim 6
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein the first rule comprises a rule to drop the first portion of network traffic (“determining a link capacity for the active link, monitoring the active link, determining a limit of the ingress shaper and the egress shaper based, at least in part, using bandwidth estimation logic and dropping any traffic traveling via the active link when the limit is exceeded.” [0092]; [0504]).

Regarding claim 8
Ramachandran previously discloses the method of claim 1 further comprising
Ramachandran further discloses determining if the network device is a forwarding device for at least a portion of the one or more other network devices, wherein the network device is not configured with the first rule when the network device is the forwarding device (“When the configurable device 124 fails or becomes inactive, the configurable device 124 automatically short circuits (called `bypass`) the interface connections such that the other (active) configurable device 124 has direct physical connection 148 to the circuits.  In accordance with exemplary embodiments, when both devices are operating in a healthy manner, they may self select which one will be active (based on an algorithm, e.g., lower serial number or controller given initial directive).  If the self selected active device now has a failure and goes into bypass mode, then the backup device will become the new active device as it will detect loss of heartbeat.” [0702] and furthermore “configurable devices 124 deployed in series communicate with each other using a redundancy protocol to exchange state information comprising (1) who is active and who is in a standby mode of operation and (2) characteristics of various paths sent by active an active configurable device 124 to a standby configurable device 124 using a redundancy protocol.” [0700]).

Regarding claim 10
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein the network traffic is multicast network traffic or broadcast network traffic (“As illustrated in FIG. 17, configurable devices 124 may intercept multicast traffic, specifically Internet Group Management Protocol (IGMP) traffic, passing through the branch device 152 while simultaneously forwarding the traffic to private WAN towards the next hop routers 162, e.g. CE.” [0787-0788).

Regarding claim 11
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein determining that the second network device has failed comprises monitoring bidirectional forwarding detection packets (“Bidirectional forwarding may be used for the detection of private and public link failures.” [0798] and furthermore “In traditional networks, enterprise customers may desire to use BFD between PE-CE links along with BGP or one of the Interior Gateway Protocols (IGP) protocols including STATIC, Routing Information Protocol (RIP), Open Shortest Path First (OSPF) and Enhanced Interior Gateway Routing Protocol (EIGRP) and the like for fast failure detection.” [0800]).

Regarding claim 16
Ramachandran discloses a network device (i.e. “networked branch device” [0048]) comprising:
one or more input interfaces configured to receive network traffic from a source (“detecting a data flow and an associated originating interface on a network” [0048]); one or more output interfaces configured to distribute the network traffic to one or more other network devices (“set up packet forwarding tables 812 to allow packets to move from an incoming interface to an outgoing interface in the direction of its destination.” [0385]);
a first rule, the first rule configured to prevent the network traffic from travelling from said network device(i.e. “secondary device”) to the one or more other network devices when a second network device (i.e. “primary device”) is designated to receive and to distribute the network traffic to the one or more other network devices (“a configurable branch device 152 may select one hub device as primary and one hub device as secondary.  Traffic may be preferentially sent to the primary hub device.” [0659]); and
a designated device failure detector (“Bidirectional forwarding may be used for the detection of private and public link failures.” [0798]) configured to determine that the second network device has failed, and in response to determining that the second network device has failed, remove the first rule (“When the configurable device 124 fails or becomes inactive, the configurable device 124 automatically short circuits (called `bypass`) the interface connections such that the other (active) configurable device 124 has direct physical connection 148 to the circuits.  In accordance with exemplary embodiments, when both devices are operating in a healthy manner, they may self select which one will be active (based on an algorithm, e.g., lower serial number or controller given initial directive).  If the self selected active device now has a failure and goes into bypass mode, then the backup device will become the new active device as it will detect loss of heartbeat.” [0702]) so that said network device receives and distributes network traffic to the one or more other network devices (“Upon failure of the primary hub device, the configurable branch device 152 may switch data flows to the second of the devices in the hub device pairing and stop traffic over the failed primary hub device.” [0659] and furthermore “switching traffic destined for the primary device to the secondary device if a failure of the VPN data tunnel to the primary device is detected and switching traffic to the primary device and the secondary device in a revertive mode and non-revertive mode” [0120]).

Regarding claim 17
A network device comprising:
one or more input interfaces configured to receive network traffic from a source;
one or more output interfaces configured to distribute the network traffic to one or more other network devices;
means for preventing the network traffic from travelling from said network device to the one or more other network devices when a second network device is designated to receive and to distribute the network traffic to the one or more other network devices; and
means for determining that the second network device has failed, and in response to determining that the second network device has failed, removing the first rule so that said network device receives and distributes network traffic to the one or more other network devices.
The scope and subject matter of method claim 17 is similar to the scope and subject matter as claimed in claim 16. Therefore method claim 17 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Regarding claim 18
 A non-transitory computer-readable storage medium having stored thereon computer executable instructions for performing a method of configuring a network device, wherein the instructions, when executed by said network device, cause said network device to be operable for:
configuring said network device with a first rule, the first rule preventing network traffic from travelling from said network device to one or more other network devices;
configuring said network device to receive and distribute network traffic to the one or more other network devices as a failsafe to a second network device that receives and distributes network traffic to the one or more other network devices;
determining that the second network device has failed; and in response to determining that the second network device has failed, removing the first rule so that the first network device receives and distributes network traffic to the one or more other network devices.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 18 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 19
A method of configuring a first network device comprising:
configuring the first network device with a first rule, the first rule preventing network traffic from travelling from the first network device to one or more other network devices;
configuring the first network device to receive and distribute network traffic to the one or more other network devices, wherein a second network device receives and distributes network traffic to the one or more other network devices;
determining that the second network device has failed; and in response to determining that the second network device has failed, removing the first rule so that the first network device receives and distributes network traffic to the one or more other network devices.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 19 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran, and in view of Han et al. US Pub 2014/0003245 (hereinafter “Han”).
Regarding claim 3
Ramachandran previously discloses the method of claim 1 wherein configuring the network device to receive and distribute the first portion of network traffic to the one or more other network devices comprises:
Ramachandran further discloses incoming and outgoing interfaces (“typical router devices 162 set up packet forwarding tables 812 to allow packets to move from an incoming interface to an outgoing interface in the direction of its destination.” [0385]).
Ramachandran does not specifically teach programming an incoming interface of the network device to receive the same network traffic as the second network device; and programming an outgoing interface of the network device to forward the same network traffic as the second network device.
In an analogous art, Han discloses programming an incoming interface (i.e. “ingress port 910” in Fig. 14) of the network device (“network device” in Fig. 14) to receive the same network traffic as the second network device (“The processor 920, the receiver 912, and the transmitter 932 may also be configured to implement or support any of the procedures and methods described herein, such as the method for communicating multicast data 600, 700, and/or 800.” [0055]); and
programming an outgoing interface (i.e. “egress port 930” in Fig. 14) of the network device (“network device” in Fig. 14) to forward the same network traffic as the second network device (“The network device 900 may also comprise one or more egress ports 930 coupled to a transmitter 932 (Tx), which may be configured for transmitting packets or frames, objects, options, and/or TLVs to other network components. Note that, in practice, there may be bidirectional traffic processed by the network node 900, thus some ports may both receive and transmit packets.  In this sense, the ingress ports 910 and the egress ports 930 may be co-located or may be considered different functionalities of the same ports that are coupled to transceivers (Rx/Tx).” [0055]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandran’s method for policy based network traffic isolation and data transfer to include Han’s method for supporting protocol independent multicast source-specific mode (PIM-SSM) using multicast resource reservation protocol-traffic engineering, in order to minimize transmission overhead “Multicast services are a bandwidth conserving solution to reduce data traffic by delivering a single data stream to a plurality of receivers.  For example, multicast data services may deliver source traffic to multiple receivers without adding additional burdens on the source or the receivers while using minimal network bandwidth." Han [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Han’s method for supporting protocol independent multicast source-specific mode (PIM-SSM) using multicast resource reservation protocol-traffic engineering into Ramachandran’s method for policy based network traffic isolation and data transfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses in response to determining that the second network device has failed, the network device receives and distributes the second network traffic to the second virtual local area network (“A networked branch device configured to receive at a branch device an assigned first hub device and an assigned second hub device associated with a data center, establish a VPN data tunnel to the assigned first and second hub devices, designate the first hub device as a primary device, designate the second hub device as a secondary device and switch traffic destined for the primary device to the secondary device if a failure of the VPN data tunnel to the primary device is detected.” [0121]; [0666]).
Ramachandran does not specifically teach wherein the one or more other network devices comprise at least a first virtual local area network and a second virtual local area network, wherein the network device is designated to forward first network traffic to the first virtual local area network and the second network device is designated to forward second network traffic to the second virtual local area network.
In an analogous art, Han discloses in annotated Fig. 1 below wherein the one or more other network devices comprise at least a first virtual local area network and a second virtual local area network, wherein the network device (i.e. first customer edge router 108) is designated to forward first network traffic to the first virtual local area network and the second network device (i.e. second customer edge router 108) is designated to forward second network traffic to the second virtual local area network

    PNG
    media_image1.png
    575
    876
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran, and in view of  Kalyanjeet US Pub 2011/0164494 (hereinafter “Kalyanjeet”).
Regarding claim 9
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein the network device is a router (“typical router devices 162 set up packet forwarding tables 812 to allow packets to move from an incoming interface to an outgoing interface in the direction of its destination.” [0385]).
Ramachandran does not specifically teach wherein the network device is a first router, and the second network device is a designated router, and wherein the first router becomes the designated router after determining that the second router has failed.
In an analogous art, Kalyanjeet discloses wherein the network device is a first router (i.e. “backup router”), and the second network device is a designated router (i.e. “master router”), and wherein the first router becomes the designated router after determining that the second router has failed (“In VRRP, a master router periodically sends an advertisement message to inform backup routers that it is in operation or in an active state, and the backup routers may recognize that the master router is in operation, by receiving the advertisement message from the master router.  If a failure occurs in the master router, the master router can no longer deliver the advertisement message.  Consequently, when a backup router cannot receive the advertisement message, it detects that a failure has occurred in the master router, and because the backup router is qualified as a master router, then takes the place of the master router.  The master router and the backup router use the same virtual Identifier (ID) and the same virtual IP address, and each host sets this virtual IP address as an address of a default gateway.” [0009]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandran’s method for policy based network traffic isolation and data transfer to include Kalyanjeet’s method for operating a VRRP router, in order to minimize service interruption with backup network devices “In VRRP-based router redundancy, providing quick switching from a backup router to a master router is very important to minimize interruption of services.  Therefore, there is a need for a method in which a backup router can detect a failure of a master router within a shorter time." (Kalyanjeet [0011]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kalyanjeet’s method for operating a VRRP router into Ramachandran’s method for policy based network traffic isolation and data transfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran, and in view of Humphries US Pub 2012/0033668 (hereinafter “Humphries”).
Regarding claim 7
Ramachandran previously discloses the method of claim 1 
Ramachandran further discloses wherein the first rule is associated with an egress port of the first network device (“PRIORITY Enforces priority queues, similar to classic QoS, within the device and specific to the interface on which the flow is exiting and entering the device.” [0209]) but does not specifically teach wherein the first rule comprises an entry in an access control list associated with an egress port of the first network device.
In an analogous art, Humphries discloses wherein the first rule (i.e. “fast forwarding decisions”) comprises an entry (e.g. “entry 148L.2”)  in an access control list associated with an egress port (e.g. “must also be forwarded on VLAN 10 (ports P1, P2)”) of the first network device (“To speed up and simplify the forwarding process, the router builds a forwarding database 140F (shown in FIG. 3 as MFIB, which stands for Multicast Forwarding Information Base).  This database combines all the information needed for fast forwarding decisions.  For the packets arriving on VLAN 200, the database entry 148.1 provides the same information as entry 144.1.  For the packets arriving on VLAN 10, the entry 148L.2 shows that the packets must be forwarded on VLAN 200 (to the RP, per entry 144L.2) and must also be forwarded on VLAN 10 (ports P1, P2) to the local group members in list 140L.  In this way, the forwarding can be performed using the MFIB 140F without consulting the list 140L.” [0015] and furthermore “According to entry 144.1, if a multicast data packet (as opposed to control packets) is received on VLAN 200, and has the DA3 destination address of 255.1.1.1, then the packet is forwarded on VLAN 150.2 (having VLAN ID of 10) on ports P1, P2 (for delivery to group members 110E.1, 110E.2).” [0011]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandran’s method for policy based network traffic isolation and data transfer to include Humphries’ method for providing IP multicast snooping and routing, in order to provide IP multicast snooping within a multi-chassis system (Humphries [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Humphries’ method for providing IP multicast snooping and routing into Ramachandran’s method for policy based network traffic isolation and data transfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
Ramachandran previously discloses the method of claim 1 
Ramachandran does not specifically teach wherein determining that the second network device has failed comprises receiving a multi-chassis link aggregation group signal indicating a failure.
In an analogous art, Humphries discloses wherein determining that the second network device has failed comprises receiving a multi-chassis link aggregation group signal indicating a failure (“To provide increased resiliency and remove a single point of failure, a LAG is split across two devices as seen in FIG. 1 and is referred to herein as a multi-chassis link aggregation group (MC-LAG) 102.  For example, in FIG. 1, MC-LAG 102a originates from edge node 104 and is split into two subsets and connected to two Aggregation Switches 106a and 106b, with one or more physical links of the MC-LAG 102a in each subset.  In an embodiment, the edge node 104 may use load balancing techniques to distribute traffic across all available links of the MC-LAG 102a.” [0037]) in conjunction with PIM mechanism (“When PIM detects that it is running on a VIP-VLAN, PIM auto-configures the IP interfaces 410a and 410b as stub networks to prevent the PIM process on the IP interfaces 410a and 410b from sending or processing received Layer 3 multicast routing control packets on the MCLAG.  However, the PIM routing functionality is enabled on IP interfaces 410a and 410b.  In addition, membership reports, multicast data sources and other Layer 2 IP multicast snooping information are still learned and processed accordingly, as described above.” [0111]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify to Ramachandran’s method for policy based network traffic isolation and data transfer include Humphries’ method for providing IP multicast snooping and routing, in order to provide IP multicast snooping within a multi-chassis system (Humphries [0014]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Humphries’ method for providing IP multicast snooping and routing into Ramachandran’s method for policy based network traffic isolation and data transfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran, and in view of Mahadevan et al. US Pub 2015/0195093 (hereinafter “Mahadevan”).
Regarding claim 12
Ramachandran previously discloses the method of claim 1 
Ramachandran does not specifically teach wherein determining that the second network device has failed comprises monitoring protocol-independent multicast (PIM) hello packets.
In an analogous art, Mahadevan discloses wherein determining that the second network device has failed comprises monitoring protocol-independent multicast (PIM) hello packets (“the nodes of the first set exchange control messages with each other (e.g. PIM Hello messages which are PIM router discovery messages) according to a first protocol (e.g. PIM) for setting up distribution paths for distributing multicast data packets through the first set” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandran’s method for policy based network traffic isolation and data transfer to include Mahadevan’s method for multicast transmissions, in order to minimize transmission overhead using PIM mechanism (Mahadevan [0012]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Mahadevan’s method for multicast transmissions into Ramachandran’s method for policy based network traffic isolation and data transfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran, and in view of Lin et al. US Pub 2019/0394066 (hereinafter “Lin”).
Regarding claim 14
Ramachandran previously discloses the method of claim 1 
Ramachandran does not specifically teach wherein determining that the second network device has failed comprises receiving an Ethernet virtual private network (EVPN) message indicating a failure.
In an analogous art, Lin discloses wherein determining that the second network device has failed comprises receiving an Ethernet virtual private network (EVPN) message indicating a failure (“detecting, by the first network device, failure of a failed service interface of the plurality of service interfaces; and outputting, by the first network device and to the second network device in response to the failure, an EVPN route withdrawal message for the service tunnel that identifies a service of the plurality of services that corresponds to the failed service interface of the plurality of service interfaces configured for the single transport interface for the service tunnel.” [0009-0010]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandran’s method for policy based network traffic isolation and data transfer to include Lin’s techniques for using multiple Ethernet Virtual Private Network (EVPN) routes for corresponding service interfaces, in order to efficiently reduce packet forwarding to failed interfaces (Lin [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lin’s techniques for using multiple Ethernet Virtual Private Network (EVPN) routes for corresponding service interfaces into Ramachandran’s method for policy based network traffic isolation and data transfer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411